358 S.W.3d 588 (2012)
Shemira HAWKINS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96895.
Missouri Court of Appeals, Eastern District, Division Four.
February 14, 2012.
*589 Robert W. Lundt, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, C.J., PATRICIA L. COHEN, and ROBERT M. CLAYTON III, JJ.

ORDER
PER CURIAM.
Shemira Hawkins appeals the judgment denying her Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We find that the motion court did not clearly err in denying Hawkins' request for post-conviction relief. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).